 GENERAL TUBE COMPANY441IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the companies other than Heritage and Woodburydescribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and, to the extent found to have beenunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and its free flow.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Moreover, as I am persuaded by theRespondent's widespread efforts revealed in the record to force customers and othercompanies to boycott White concrete or to refrain from doing business with White, Ifind that it is appropriate in order to avoid a continuation and recurrence of suchunlawful conduct to recommend that the Respondent be enjoined from engagingin similar activities with respect to other persons having business dealings withWhite.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.White, Railroad, Hicksville Transportation, Ogilvie and Campbell, Henriques,Asprea, Drapo, Sokolov, Ruttura, and Columbian are employers engaged in com-merce or in an industry affecting commerce within the meaning of Sections 2(6)and (7) and 8(b) (4) of the Act.2.The Respondent is a labor organization within the meaning of Section 2(5)of the Act.3.By inducing and encouraging the employees of the companies named inparagraph 1, above, other than White, Railroad, Sokolov, and Henriques, to engagein a strike or a refusal in the course of their employment to use or handle concretepurchased from White or to perform any services, and by threatening, coercing, orrestraining all the companies named in paragraph 1, above, other than White, withan object in each case of forcing or requiring these employers to cease using orhandling White concrete or doing business with White, the Respondent has engagedin unfair labor practices within the meaning of Section 8(b) (4) (i) and (ii) (B) ofthe Act.4.The aforesaid unfair labor practices affect commerce within the meaningof Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices at the Heritage andUniondale or South Hempstead construction projects or at the plant of East SetauketSand & Gravel Company.[Recommended Order omitted from publication].General Tube CompanyandInternationalUnion, United Auto-mobile, Aerospace and AgriculturalImplementWorkers ofAmerica (UAW), AFL-CIO.Case No. 7-CA-3998.March 13,1963DECISION AND ORDERUpon charges duly filed by International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, herein called the Union,the General Counselof the National Labor Relations Board, by the Regional Directorfor the Seventh Region, issued a complaint dated December 11, 1962,against General Tube Company,herein called the Respondent, al-leging that Respondent had engaged in and was engaging in unfair141 NLRB No. 42. 442DECISIONS Or NATIONAL LABOR RELATIONS BOARDlabor practices within the meaning of Section 8(a) (5) and (1) andSection 2 (6) and (7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hearing before a TrialExaminer were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaintallegedin substance that the Union was and is the exclusive representativeof certain employees of Respondent in the appropriate unit certifiedon October 19, 1962, by the Regional Director, and that Respondentthereafter unlawfully refused to bargain with the Union.The Respondent's answer, filed on December 20, 1962, admits cer-tainjurisdictional and factual allegations of the complaint but deniesthe commission of unfair labor practices.All parties to this proceeding thereafter entered into a stipulationof facts and requested that the proceeding be transferred directly tothe Board for findings of fact, conclusions of law, and Decision andOrder.The requests state that the parties have waived their rightsto a hearing before a Trial Examiner and to the issuance of an Inter-mediate Report.The parties also agreed that their stipulation andcertain specified documents constitute the entire record in this case.On January 22, 1963, the Board granted the parties' request totransfer the case to the Board.Briefs were thereafter filed by theGeneral Counsel, the Union, and the Respondent.Upon the basisof the parties' stipulation, the briefs, and the entire record in thecase, theBoard' makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation duly organized under, and existingby virtue of, the laws of the State of Michigan, at all times materialherein, is and has been engaged in the manufacture, sale, and dis-tribution of tubing, seat belts, and related products at its plant lo-cated in Sturgis, Michigan.During the calendar year 1961, whichperiod is representative of its operations during all times materialhereto, the Respondent, in the course and conduct of its business, pur-chased and caused to be transported and delivered to its Sturgis,Michigan plant, goods and materials valued in excess of $500,000,of which goods and materials valued in excess of $100,000 were trans-ported and delivered to its plant directly from points located outsidethe State of Michigan and in the course and conduct of its business,Respondent manufactured, sold, and distributed products valued inexcess of $500,000, of which products valued in excess of $50,000'Pursuant to the provisions of Section 3(b) of the NationalLaborRelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Leedom and Brown]. GENERAL TUBE COMPANY443were shipped from said plant to points located outside the State ofMichigan.The Respondent admits, and we find, thatit is engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion,United Automobile,Aerospace and Agri-cultural ImplementWorkers ofAmerica(UAIV), AFL-CIO, andEmployees Group Association are labor organizations as defined inSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESOn March 30, 1962, the Respondent, the Union, and the EmployeesGroup Association, entered into, and the Regional Director approved,an agreement for consent election in the following unit:'All production and maintenance employees of the Company'sSturgis, Michigan, plant, but excluding office clerical employees,executives, engineers, professional employees, guards, foremen,and all other supervisors as defined in the Act.The parties specifically agreed :[T]he determination of the Regional Director shall be final andbinding upon any question, including questions as to the eligibilityof voters,raised by any party hereto relating in any manner tothe election, and provided further that rulings or determinationsby the Regional Director in respect of any amendment of anycertification resulting therefrom shall also be final. [Emphasissupplied.]In addition, the agreement provided that either party could file ob-jections to the conduct of the election or conduct affecting the resultsof the election, and, if objections were filed, the Regional Directorwould conduct an investigation and report thereon.The agreementthen stated :The method of investigation of objections and challenges, in-cluding the question of whether a hearing should be held in con-nection therewith, shall be determined by the Regional Director,whose decision shall be final and binding.[Emphasis supplied.]Pursuant to the above agreement, an election by secret ballot wasconducted April 3, 1962, under the direction and supervision of theRegional Director.Thereafter, objections having been duly filed andconsidered, pursuant to a report on objections and direction of newelection issued by the Regional Director, dated June 8, 1962, a rerun2General Tube Company,Case No. 7-RC-5250(not published in NLRB volumes). 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection by secret ballot was conducted under the supervision of theRegional Director on August 21, 1962, between 3 and 4 p.m. Follow-ing the election, the Regional Director served upon the parties a tallyof ballots which showed that 65 valid votes were cast, of which 33 werefor the Union, 32 were for the employees Group Association, and 2were challenged.As the challenged ballots were sufficient in numberto affect the results of the election, the Regional Director conductedan appropriate investigation.On September 28, 1962, the RegionalDirector issued a report on objections and order on challenged ballots,overruling the challenges to the ballots of Lois Ware and HowardTodd, Jr., and ordering that these ballots be opened and counted 3Thereafter, said ballots were opened and counted and the revised tallyof ballots showed that 34 ballots were cast for the Union and 33 ballotswere cast for the Employees Group Association.Having found thata majority of valid votes had been cast for the Union, the RegionalDirector on October 19, 1962, certified it as the exclusive bargainingrepresentative of the employees in the agreed unit.On October 23, 1962, the Union requested in writing that the Re-spondent meet with it for the purpose of negotiating an agreementcovering the employees in the aforementioned unit.The Respondent,by letter to the Union dated October 30, 1962, stated that it would notbargain with the Union and admittedly has refused to do so at allsubsequent times.On the basis of the above facts, the General Counsel contends thatthe Respondent has unlawfully refused to bargain with the dulycertified representative of its employees, in violation of Section 8 (a) (5)and (1) of the Act. The Respondent contends that its admitted refusalto bargain was not unlawful on the ground that the election and result-ing certification of the Union by the Regional Director were invalidbecause the Regional Director failed to sustain its challenge to Ware'sballot.The parties stipulated that Lois Ware was employed on the agreedeligibility date and on the date of the election ; that she punched "in"at 7 a.m. and "out" at 4:01 p.m. on the date of the election, and waspaid for an 8-hour shift; that she notified her supervisor at 8 :30 a.m.on the morning of the election that this would be her last day of work;that she worked on the same floor where the balloting took place andcast a challenged ballot at 3 :45 p.m.; that after casting her ballot Warepunched "out" as aforementioned; and that Ware has not worked forthe Respondent since that time.In overruling the challenge to Ware's ballot, the Regional Directorstated that "the test for determining eligibility is the individual'sactual status on the eligibility and election date. It is immaterial that3Certain objections to the conduct of the election were also filed by the Respondent.The Regional Director found these objections to be without merit. GENERAL TUBE COMPANY445an employee gives notice of quitting prior to an election."The Re-gional Director concluded that since Ware was employed by the Re-spondent on the eligibility date and since she was still an employee onthe date of the election, she was eligible to vote.4The Respondenttakes the position that the Regional Director erred in overruling thechallenge to Ware's ballot on the ground that Ware's intention to quitwas unequivocal and final before the polls opened on the day of theelection; thatWare did not work after casting her ballot in the elec-tion nor has she worked for the Respondent since that time; andtherefore that when Ware voted, she possessed no interest in the out-come of the election nor any reasonable expectation of continuedemployment.It has long been the Board's policy, uniformly upheld by the courts,that the Regional Director's determination in consent election of thischaracter is final, in the absence of fraud, misconduct, or gross mis-take, even though the Board might have reached a different conclusionin the first instance.To hold otherwise would permit the parties todeliberately ignore binding commitments embodied in a consent agree-ment; would open the door to subterfuges for hampering and delayinga final determination of a bargaining representative; and would tendto defeat, rather than to effectuate, the policies of the Act.'In the instant case, the Respondent's allegations are in fact an at-tack on the judgment of the Regional Director and on the merits ofhis decision as to Ware's challenged vote.The record contains noth-ing that would remotely point to fraud, misconduct, or gross mistakeon the part of the Regional Director.Accordingly, and without re-considering the substantive merits of the Regional Director's deter-minations we find that the certification issued herein was valid andfinal and that the Respondent is seeking to relitigate in a com-plaint proceeding matters foreclosed by the Regional Director's finaldetermination.7As the Respondent admittedly has declined to honor the certifica-tion of the Union, and has refused to bargain with the certified bar-gaining representative of its employees, we find that Respondent hasviolated Section 8 (a) (5) and (1) of the Act.4In reaching this conclusion, the Regional Director relied onOtarion Listener Corp.,and its Subsidiary Audio Electronics Co,124 NLRB 880, andPersonal Products Corpo-ratroon,114 NLRB 959.5Howai d Rip pee,at at.,d/b/a Pacific Multiforms Company,138 NLRB 796;cfSumnerSand d Gravel Company,128 NLRB 1368, 1371,enfd 293 F.2d 754(C A. 9).0Member Brown would affirm the Regional Director's statement that the essential ele-ment in determining an employee's eligibility to vote is his status on the eligibility pay-period date andon the date of the election;he refeis in this connection to Boardholdings that (1) the Board will not inquire into prospects of future employment of anemployee who is actually working on election day,Whiting Corporation, Spencer andMorrisDivision,99 NLRB 117, 123; and(2)an employee's eligibility to vote is notafected by the fact that he intends to and does in fact quit after the election.PersonalProducts Corporation,supra,at 961.7Howard Rip pee,at al, d/b/a Pacific Multsforms Company, supra;Sumner Sand &Gravel Company,supra. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDIN".TILE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, oc-curring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (5) and (1) of the Act, weshall order that it cease and desist therefrom and, upon request, bar-gain collectively with the Union as the exclusive representative of allemployees in the appropriate unit, and, if an understanding is reached,embody such understanding in a, signed agreement.CONCLUSIONS OF LAW1.International Union,UnitedAutomobile,Aerospaceand Agri-cultural ImplementWorkers ofAmerica(UAW), AFL-CIO, is alabor organization as defined in Section 2(5) of the Act.2.All production and maintenance employees at Respondent'sSturgis,Michigan,plant, excluding office clerical employees,execu-tives, engineers,professional employees, guards, foremen,and all othersupervisors as defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b)of the Act.3.The above-named labor organization was on October 19, 1962,and at all tinges thereafter,the exclusive representative of all em-ployees in the aforesaid appropriate unit for purposes of collectivebargainingwithin themeaning of Section 9(a) of the Act.4.By refusing,on and since October 30,1962, to bargain collectivelywith the above-named labor organization as the exclusive representa-tive of its employees in the aforesaid appropriate unit, the Respondenthas engagedin and is engagingin unfair labor practices within themeaning of Section 8(a) (5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended the National LaborRelations Board hereby orders that the Respondent, General TubeCompany, Sturgis, Michigan, its officers, agents, successors, and as-signs, shall: GENERAL TUBECOMPANY4471.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours andterms and conditions of employment with International Union, UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica (UAW), AFL-CIO, as the exclusive representative of allits employees in the following appropriate unit : All production andmaintenance employees at the Respondent's Sturgis, Michigan, plant,excluding office clerical employees, executives, engineers, professionalemployees, guards, foremen, and all other supervisors as defined inthe Act.(b) In any like or related manner, interfering with the efforts ofInternational Union, United Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW), AFI.-CIO, to bargaincollectively.2.Take the following affirmative action which the Board finds Willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of all employees in theappropriate unit, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its plant in Sturgis, Michigan, copies of the attachednotice marked "Appendix." 8 Copies of said notice, to be furnishedby the Regional Director for the Seventh Region, shall, after beingduly signed by the Respondent's authorized representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive clays thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith."In the event that this Oider is enfoieed by a decree of it United States Court ofAppeals, these shall be substituted for the words "Pursuant to a Decision and Order" theas of ds "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Oider."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relat ionsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with International Union,UnitedAutomobile,Aerospace and Agricultural Implement 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers of America (UAW), AFL-CIO, as the exclusive repre-sentative of all the employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding isreached, embody such an understanding in a signed agreement.WE WILL NOT in any like or related manner interfere with theefforts of International Union, United Automobile, Aerospaceand Agricultural ImplementWorkers of America (UAW),AFL-CIO, to bargain collectively.The bargaining unit is:All production and maintenance employees at our plant inSturgis,Michigan, excluding office clerical employees, ex-ecutives, engineers, professional employees, guards, foremen,and all other supervisors as defined in the Act.GENERALTUBECOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit 26,Michigan, Telephone No. 963-9330, if they have any question con-cerning this notice or compliance with its provisions.Brewers and Maltsters Local Union No. 6, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpersof America, and Robert Lewis, its Secretary-Treasurer (Falstaff Brewing Corporation)andGottfried LinkBrewers and Maltsters Local Union No. 6, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and HelpersofAmerica (Anheuser-Busch, Inc.)andHugh W. Pond.Cases Nos. 14-CB-991 and 14-CB-995.March13, 1963DECISION AND ORDEROn October 30, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-141 NLRB No. 34.